DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20030055125 with reference made to provided machine translation) in view of Maeda et al. (US Pub. 20130134540 and hereafter Maeda) and Kim et al. (KR 20030073006 hereafter Kim and with reference made to provided machine translation). 
As per claim 1, Lee teaches (in figures 1 and 2) a display device comprising: a base layer (10); a first pixel transistor (26, 40, 55, 56, 65, and 66) disposed on the base layer; a first gate line (22) electrically connected to the first pixel transistor; a first data line (62) electrically connected to the first pixel transistor; a first insulating layer (color filters R, G, B) disposed on the first data line having an upper surface (upper surface of color filters (R,G, and B), and having a planar surface (surface of R in direct contact with insulating film 30 see figure 2) disposed between the base layer and the upper surface, wherein the upper surface overlaps the planar surface (see figure 2); a first pixel electrode (82) electrically connected to the first pixel transistor and overlapping the first data line in a plan view (see figure 1 and the first paragraph on page 5 of the provided machine translation); and an organic low dielectric constant layer (70) disposed between the first data line and the first pixel electrode and having a planar face (upper surface of 70 located above the flat upper surface of R), the planar face overlapping each of the upper surface of the surface of the first insulating layer and the planar surface of the first insulating layer.
Lee does not teach that the upper surface of the first insulating layer is an uneven surface or that the organic low dielectric constant layer is a porous layer comprising: a matrix comprising a polymer resin; and a plurality of void portions disposed in the matrix and disposed between the uneven surface of the first insulating layer and the planar face of the matrix of the porous layer.
However, Maeda teaches (in figure 3) forming a color filter layer (20) to have an uneven upper surface in order to improve color reproducibility of a display (paragraph 50). 
Kim teaches (in figures 28-37) forming an organic low dielectric constant layer (70) to be a porous layer comprising: a matrix (“third insulating film”) comprising a polymer resin (“polyorganosilsesquioxane polymer” see page 3 paragraphs 5 to page 4 paragraph 1 and page 20 paragraph 4 of the provided machine translation); and a plurality of void portions (“pores” see page 3 paragraph 10 to page 4 paragraph 1 and page 20 paragraph 4 of the provided machine translation) defined in the matrix in order to provide the interlayer insulating layer with a lower dielectric constant and therefore suppress parasitic capacitance between the pixel electrode and the data line (“see page 2 paragraph 2 to page 4  paragraph 2 of the provided machine translation).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Lee such that the first insulating layer has an uneven upper surface in order to improve color reproducibility of the display as taught by Maeda and to form the organic low dielectric constant layer in Lee as a porous organic interlayer insulating layer as taught by Kim in order to further reduce the dielectric constant of the layer the thereby further suppress the parasitic capacitance between the data line and the pixel electrode as taught by Kim. 
As per claim 3, Kim teaches (in figures 28-37) that the polymer resin comprises a polysiloxane-based resin (“polyorganosilsesquioxane polymer” see page 3 paragraphs 5 to page 4 paragraph 1 and page 20 paragraph 4 of the provided machine translation).
As per claim 11, Lee teaches a layer disposed on the first pixel electrode comprising at least one of a liquid crystal molecule and a light emitting material (see the last paragraph on page 4 of the provided machine translation). 
As per claim 12, Kim teaches (in figures 28-37) that the porous layer has a thickness equal to or greater than about 1µm and equal to or smaller than about 5µm (2µm taught on page 4 paragraph 2 of the provided machine translation). 
Claims 2, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20030055125 with reference made to provided machine translation) in view of Maeda et al. (US Pub. 20130134540 and hereafter Maeda), Kim et al. (KR 20030073006 hereafter Kim and with reference made to provided machine translation), and Yamamoto (US Pub. 20060116000).
As per claim 2, Lee in view of Maeda and Kim teaches all the limitations of claim 1 as shown in the rejection above. 
Kim does not specifically teach that the plurality of void portions have a volume ratio equal to or greater than about 10% and equal to or smaller than about 50% of a total volume including the matrix and the plurality of void portions.
However, Yamamoto teaches (in figures 12A-13) forming void portions (841) to have a volume ratio equal to or greater than about 20% and equal to or smaller than about 90% of a total volume including a matrix (“third insulating film”) comprising a polymer resin (see paragraph 132) and the plurality of void portions and that the volume ratio is a result effective variable in that if the ratio is too small sufficiently low dielectric cannot be obtained and if the ratio is too large enough mechanical strength cannot be achieved (paragraph 75). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the volume ratio to be equal to or greater than about 10% and equal to or smaller than about 50%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 13, Lee in view of Maeda and Kim teaches all the limitations of claim 1 as shown in the rejection above. 
Kim does not specifically teach that a volume of each of the plurality of void portions is equal to or greater than about 0.03                         
                            
                                
                                    µ
                                    m
                                
                                
                                    3
                                
                            
                        
                      and equal to or smaller than about 0.6                         
                            
                                
                                    µ
                                    m
                                
                                
                                    3
                                
                            
                        
                    .
However, Yamamoto teaches (in figures 12A-13) forming voids (841) such that a volume of each of the plurality of void portions is equal to or greater than about 0.0005                         
                            
                                
                                    µ
                                    m
                                
                                
                                    3
                                
                            
                        
                     (corresponding to a poor diameter of 1 nm see paragraphs 24 and 82) and equal to or smaller than about .52                         
                            
                                
                                    µ
                                    m
                                
                                
                                    3
                                
                            
                        
                     (corresponding to a poor diameter of 1000 nm see paragraphs 24 and 82) and that the size of the voids is a result effective variable in that changes in void volume affect both film thickness and dielectric constant (paragraph 82).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to set the volume of each of the plurality of void portions to be equal to or greater than about 0.03                         
                            
                                
                                    µ
                                    m
                                
                                
                                    3
                                
                            
                        
                      and equal to or smaller than about 0.6                        
                            
                                
                                    µ
                                    m
                                
                                
                                    3
                                
                            
                        
                    , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 14, Lee teaches (in figures 1 and 2) a display device comprising: a base layer (10); a first pixel transistor (26, 40, 55, 56, 65, and 66) disposed on the base layer; a first gate line (22) electrically connected to the first pixel transistor; a first data line (62) electrically connected to the first pixel transistor; a first insulating layer (color filters R, G, B) disposed on the first data line having an upper surface (upper surface of color filters (R,G, and B), and having a planar surface (surface of R in direct contact with insulating film 30 see figure 2) disposed between the base layer and the upper surface, wherein the upper surface overlaps the planar surface (see figure 2); a first pixel electrode (82) electrically connected to the first pixel transistor and overlapping the first data line in a plan view (see figure 1 and the first paragraph on page 5 of the provided machine translation); and an organic low dielectric constant layer (70) disposed between the first data line and the first pixel electrode and having a planar face (upper surface of 70 located above the flat upper surface of R), the planar face overlapping each of the upper surface of the surface of the first insulating layer and the planar surface of the first insulating layer.
Lee does not teach that the upper surface of the first insulating layer is an uneven surface or that the organic low dielectric constant layer is a porous layer comprising: a matrix comprising a polymer resin; and a plurality of void portions disposed in the matrix and disposed between the uneven surface of the first insulating layer and the planar face of the matrix of the porous layer wherein a total volume of the plurality of void portions is in a range of 10% to 50% of a total volume of the matrix and the plurality of void portions 
However, Maeda teaches (in figure 3) forming a color filter layer (20) to have an uneven upper surface in order to improve color reproducibility of a display (paragraph 50). 
Kim teaches (in figures 28-37) forming an organic low dielectric constant layer (70) to be a porous layer comprising: a matrix (“third insulating film”) comprising a polymer resin (“polyorganosilsesquioxane polymer” see page 3 paragraphs 5 to page 4 paragraph 1 and page 20 paragraph 4 of the provided machine translation); and a plurality of void portions (“pores” see page 3 paragraph 10 to page 4 paragraph 1 and page 20 paragraph 4 of the provided machine translation) defined in the matrix in order to provide the interlayer insulating layer with a lower dielectric constant and therefore suppress parasitic capacitance between the pixel electrode and the data line (“see page 2 paragraph 2 to page 4  paragraph 2 of the provided machine translation).
Additionally, Yamamoto teaches (in figures 12A-13) forming void portions (841) to have such that a total volume of a plurality of void portions is in a range of 20% to 90% of a total volume of a matrix (“third insulating film”) comprising a polymer resin (see paragraph 132) and the plurality of void portions and that the total volume of the void portions is a result effective variable in that if the ratio is too small sufficiently low dielectric cannot be obtained and if the ratio is too large enough mechanical strength cannot be achieved (paragraph 75). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Lee such that the first insulating layer has an uneven upper surface in order to improve color reproducibility of the display as taught by Maeda and to form the organic low dielectric constant layer in Lee as a porous organic interlayer insulating layer as taught by Kim in order to further reduce the dielectric constant of the layer the thereby further suppress the parasitic capacitance between the data line and the pixel electrode as taught by Kim and to set the total volume of the plurality of void portions to be in the range of 10% to 50% of a total volume of the matrix and the plurality of void portions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 15, Lee teaches (in figures 1 and 2) a gate line (22) electrically connected to the transistor; and a data line (62) electrically connected to the transistor and overlapping the pixel electrode (82) in a plan view (see figure 1 and the first paragraph on page 5 of the provided machine translation).
As per claim 16, Kim teaches (in figures 28-37) that the polymer resin comprises a polysiloxane-based resin (“polyorganosilsesquioxane polymer” see page 3 paragraphs 5 to page 4 paragraph 1 and page 20 paragraph 4 of the provided machine translation).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20030055125 with reference made to provided machine translation), Maeda et al. (US Pub. 20130134540 and hereafter Maeda), and Kim et al. (KR 20030073006 hereafter Kim and with reference made to provided machine translation) as applied to claim 1 above and in further view of Chang et al. (US Pub. 20170242306 and hereafter Chang). 
As per claim 4, Lee in view of Maeda and Kim teaches that the porous layer has a dielectric constant equal to or smaller than 3.0 (Kim teaches that the porous layer has a dielectric constant of 2.0 or less on page 3 paragraph 10 of the provided machine translation). 
Lee in view of Maeda and Kim does not teach a first inorganic layer disposed directly on the matrix and disposed between the matrix and the first pixel. 
However, Chang teaches (in figure 2) providing a first inorganic layer (PA2 see paragraph 61) disposed directly on an upper portion of an organic layer (ILA) and between the organic layer and a first pixel electrode (PEb), in order to prevent the organic layer from being lifted off and suppress the contamination of the liquid crystal layer by an organic material (see paragraph 61).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Lee in view of Maeda and Kim to include the first inorganic layer from Chang in order to prevent the matrix formed of organic material from being lifted off and suppress the contamination of the liquid crystal layer by an organic material as taught by Chang. 
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20030055125 with reference made to provided machine translation), Maeda et al. (US Pub. 20130134540 and hereafter Maeda), and Kim et al. (KR 20030073006 hereafter Kim and with reference made to provided machine translation) as applied to claim 1 above and in further view of Shiomi (US Pub. 20120218322). 
As per claim 5, Lee teaches (in figures 1-2) a second pixel electrode (82 in the pixel upwardly adjacent to the first pixel electrode as shown in figure 1) spaced apart from the first pixel electrode in a first direction (data line direction); a second pixel transistor (26, 40, 55, 56, 65, and 66 connected to the second pixel as shown in figure 1) electrically connected to the second pixel electrode; a second gate line (22 connected to the second pixel transistor as shown in figure 1) electrically connected to the second pixel transistor; and a second data line (62 formed between the red and blue pixels), wherein the second data line overlaps the first pixel electrode and the second pixel electrode (see figure 1 and the first paragraph on page 5 of the provided machine translation).
Lee does not specifically teach that the second pixel transistor is electrically connected to the second data line. 
However, Shiomi teaches (in figure 1) forming first data lines (15x), second data lines (15y), first pixel transistors (12a), and second pixel transistor (12b) such that the first pixel transistors are electrically connected to first data lines and second pixel transistor are electrically connected to second data lines (see figure 1) in order to prevent display unevenness and improve display quality (paragraph 22). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the data lines and transistors in Lee to have the arrangement taught in Shiomi. 
The motivation would have been to prevent display unevenness and improve display quality as taught by Shiomi (paragraph 22). 
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20030055125 with reference made to provided machine translation), Maeda et al. (US Pub. 20130134540 and hereafter Maeda), and Kim et al. (KR 20030073006 hereafter Kim and with reference made to provided machine translation) as applied to claim 1 above and in further view of Kim et al. (US Pub. 20170293190 and thereafter Kim’190). 
As per claim 6, Lee in view of Maeda and Kim teaches that the first pixel transistor comprises: a control electrode (26 in Lee) disposed on the base layer and extending from the first gate line (22 in Lee); an input electrode (65 in Lee) extending from the first data line (62 in Lee); and an output electrode (66 in Lee) electrically connected to the first pixel electrode (82 in Lee), wherein the first insulating layer (R, G, B in Lee as modified by Maeda) is disposed on the first pixel transistor to insulate the first data line, the input electrode, and the output electrode, and the porous layer (70 in Lee formed as 70 in Kim) is disposed on the first insulating layer.
Lee does not specifically teach a second insulating layer formed below the first insulating layer and covering the control electrode. 
However, Kim’190 teaches (in figure 2) forming a second insulating layer (171) covering a control electrode (124) and formed between the transistor (167) and a first insulating layer (181) in order to protect the transistor (see paragraph 53). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the second insulating layer from Kim’190 in the device of Lee in order to protect the transistor as taught by Kim’190 (paragraph 53). 
As per claim 7, Lee in view of Maeda and Kim does not specifically teach that the porous layer further comprises an inorganic layer disposed between the matrix and the first insulating layer, and wherein an uneven surface of the inorganic layer matches the uneven surface of the first insulating layer. 
However, Kim’190 teaches forming a second inorganic layer (191) disposed directly on a lower portion of a resin layer (201) between the resin layer and a color filter layer (181), and wherein an uneven surface of the inorganic layer matches the uneven surface of the color filter layer in order to prevent the color filter layer from being peeled off and suppress liquid crystal contamination (see paragraph 58). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the second inorganic layer from Kim’190 in the device of Lee in order to prevent the color filter layer from being peeled off and suppress liquid crystal contamination as taught by Kim’190 (see paragraph 58).
As per claim 8, Lee in view of Maeda, Kim and Kim’190 teaches that the inorganic layer (191 from Kim’190) comprises at least one of silicon oxide, silicon nitride, or silicon oxynitride (see paragraph 58 in Kim’190). 
As per claim 9, Lee in view of Maeda teaches that the first insulating layer (R, G, B in Lee as modified by Maeda) is a color filter. 
Lee does not specifically teach that the color filter comprises a pigment or a dye. 
However, Kim’190 teaches forming a color filter out of photosensitive organic composition containing a pigment (see paragraph 55).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the color filter in Lee out of photosensitive organic composition containing a pigment since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20030055125 with reference made to provided machine translation), Maeda et al. (US Pub. 20130134540 and hereafter Maeda), and Kim et al. (KR 20030073006 hereafter Kim and with reference made to provided machine translation) as applied to claim 1 above and in further view of Morisue et al. (US Pub. 20060115982 and hereafter Morisue). 
As per claim 10, Lee in view of Kim teaches that the polymer resin comprises a polysiloxane-based resin (“polyorganosilsesquioxane polymer” see page 3 paragraphs 5 to page 4 paragraph 1 and page 20 paragraph 4 of the provided machine translation of Kim). 
Lee in view of Kim does not teach that that the polymer resin comprises at least one of a polyacrylic-based resin and fluorine-substituted group. 
However, Morisue teaches that it is known to form a porous insulating film from a polyacrylic-based resin and that polyacrylic-based resin is an art recognized equivalent to polysiloxane-based resin for forming a porous insulating film (see paragraph 42). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the polymer resin out of polyacrylic-based resin since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20030055125 with reference made to provided machine translation) in view of Maeda et al. (US Pub. 20130134540 and hereafter Maeda), Kim et al. (KR 20030073006 hereafter Kim and with reference made to provided machine translation), and Adams et al. (US Pub. 20050089642 and hereafter Adams). 
As per claim 17, Lee teaches (in figures 1 and 2) a method of manufacturing a display device, comprising: providing a first substrate comprising a base layer (10), a first pixel transistor (26, 40, 55, 56, 65, and 66) disposed on the base layer, a first gate line (22) electrically connected to the first pixel transistor, and a first data line (62) electrically connected to the first pixel transistor; providing an insulating layer (R, G, B) on the first data line, the insulating layer having an upper surface (upper surface of color filters (R,G, and B), and having a planar surface (surface of R in direct contact with insulating film 30 see figure 2) disposed between the base layer and the upper surface, wherein the upper surface overlaps the planar surface (see figure 2) providing an organic low dielectric constant layer (70) on the first substrate; and providing a first pixel electrode (82) electrically connected to the first pixel transistor and overlapping the first data line in a plan view (see figure 1 and the first paragraph on page 5 of the provided machine translation), wherein the providing of the organic low dielectric constant layer comprises: forming a resin on the upper surface of the insulating layer; wherein organic low dielectric constant layer has a planar face (upper surface of 70 located above the flat upper surface of R), the planar face overlapping each of the planar surface of the insulating layer and the upper surface of the insulating layer.
Lee does not specifically teach that the upper surface of the first insulating layer is an uneven surface or that the organic low dielectric constant layer is a porous layer wherein the step providing of the porous layer comprises: polymerizing a base resin and a porogen to form a preliminary porous layer; removing the porogen from the preliminary porous layer to form the void portion.
However, Maeda teaches (in figure 3) forming a color filter layer (20) to have an uneven upper surface in order to improve color reproducibility of a display (paragraph 50). 
Kim teaches (in figures 28-37) forming an organic low dielectric constant layer (70) to be a porous layer comprising: a matrix (“third insulating film”) comprising a polymer resin (“polyorganosilsesquioxane polymer” see page 3 paragraphs 5 to page 4 paragraph 1 and page 20 paragraph 4 of the provided machine translation); and a plurality of void portions (“pores” see page 3 paragraph 10 to page 4 paragraph 1 and page 20 paragraph 4 of the provided machine translation) defined in the matrix in order to provide the interlayer insulating layer with a lower dielectric constant and therefore suppress parasitic capacitance between the pixel electrode and the data line (“see page 2 paragraph 2 to page 4  paragraph 2 of the provided machine translation).
Additionally, Adams teaches forming a porous insulating layer by polymerizing a base resin and a porogen to form a preliminary porous layer (“cross-linked organic polysilica material”); and removing the porogen from the preliminary porous layer to define a void portion (paragraph 54).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Lee such that the first insulating layer has an uneven upper surface in order to improve color reproducibility of the display as taught by Maeda, to form the organic low dielectric constant layer in Lee with a porous organic interlayer insulating layer as taught by Kim in order to further reduce the dielectric constant of the layer the thereby further suppress the parasitic capacitance between the data line and the pixel electrode as taught by Kim (“see page 2 paragraph 2 to page 4 paragraph 2 of the provided machine translation) and to form the porous layer in the manner taught by Adams as it is obvious to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results to one of ordinary skill in the art (MPEP2143(I)(D), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007))
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20030055125 with reference made to provided machine translation), Maeda et al. (US Pub. 20130134540 and hereafter Maeda), Kim et al. (KR 20030073006 hereafter Kim and with reference made to provided machine translation), and Adams et al. (US Pub. 20050089642 and hereafter Adams) as applied to claim 17 above and in further view of Yamamoto (US Pub. 20060116000).
As per claim 18, Lee in view of Maeda, Kim, and Adams does not specifically teach that the porogen has a volume equal to or greater than about 0.03                         
                            
                                
                                    µ
                                    m
                                
                                
                                    3
                                
                            
                        
                      and equal to or smaller than about 0.6                         
                            
                                
                                    µ
                                    m
                                
                                
                                    3
                                
                            
                        
                    .
However, Yamamoto teaches forming voids such that a volume of each of the plurality of void portions is equal to or greater than about 0.0005                         
                            
                                
                                    µ
                                    m
                                
                                
                                    3
                                
                            
                        
                     (corresponding to a poor diameter of 1 nm see paragraphs 24 and 82) and equal to or smaller than about .52                         
                            
                                
                                    µ
                                    m
                                
                                
                                    3
                                
                            
                        
                     (corresponding to a poor diameter of 1000 nm see paragraphs 24 and 82) and that the size of the voids is a result effective variable in that changes in void volume affect both film thickness and dielectric constant (paragraph 82).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to set the volume of the porogen to be equal to or greater than about 0.03                         
                            
                                
                                    µ
                                    m
                                
                                
                                    3
                                
                            
                        
                      and equal to or smaller than about 0.6                        
                            
                                
                                    µ
                                    m
                                
                                
                                    3
                                
                            
                        
                    , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 19, Lee in view of Maeda, Kim, and Adams does not specifically teach that the porogen has a weight ratio equal to or greater than about 10wt% and equal to or smaller than about 50 weight percentage (wt%) of a total weight including the base resin and the porogen.
However, Adams teaches forming the porogen such that the porogen has a weight ratio equal to or greater than about 16wt% and equal to or smaller than about 23 weight percentage (wt%) of a total weight including the base resin and the porogen (see paragraph 52).
Additionally, the amount of porogen is a result effective variable in that if the amount is too small sufficiently low dielectric cannot be obtained and if the amount is too large enough mechanical strength cannot be achieved. 
It would have been obvious to one of ordinary skill in the art at the time of filing to set the weight ratio of the porogen to the total weight of the base resin and the porogen to be equal to or greater than about 10wt% and equal to or smaller than about 50 weight percentage (wt%), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Additionally, while the specific range for the weight ratio is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20030055125 with reference made to provided machine translation), Maeda et al. (US Pub. 20130134540 and hereafter Maeda),  Kim et al. (KR 20030073006 hereafter Kim and with reference made to provided machine translation), and Adams et al. (US Pub. 20050089642 and hereafter Adams) as applied to claim 17 above and in further view of Shiomi (US Pub. 20120218322). 
As per claim 20, Lee teaches (in figures 1-2) a second pixel electrode (82 in the pixel upwardly adjacent to the first pixel electrode as shown in figure 1) spaced apart from the first pixel electrode in a first direction (data line direction); a second pixel transistor (26, 40, 55, 56, 65, and 66 connected to the second pixel as shown in figure 1) electrically connected to the second pixel electrode; a second gate line (22 connected to the second pixel transistor as shown in figure 1) electrically connected to the second pixel transistor; and a second data line (62 formed between the red and blue pixels), wherein the second data line overlaps the first pixel electrode and the second pixel electrode (see figure 1 and the first paragraph on page 5 of the provided machine translation).
Lee does not specifically teach that the second pixel transistor is electrically connected to the second data line. 
However, Shiomi teaches (in figure 1) forming first data lines (15x), second data lines (15y), first pixel transistors (12a), and second pixel transistor (12b) such that the first pixel transistors are electrically connected to first data lines and second pixel transistor are electrically connected to second data lines (see figure 1) in order to prevent display unevenness and improve display quality (paragraph 22). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the data lines and transistors in Lee to have the arrangement taught in Shiomi. 
The motivation would have been to prevent display unevenness and improve display quality as taught by Shiomi (paragraph 22). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871